245 S.W.3d 247 (2008)
In the Interest of K.A.P., D.J.M. and B.A.M.
No. ED 90021.
Missouri Court of Appeals, Eastern District, Division Two.
January 29, 2008.
John R. Bird, St. Louis, MO, for appellant.
Allison M. Wolff, Clayton, MO, for respondent.
Before LAWRENCE E. MOONEY, P.J., BOOKER T. SHAW and KURT S. ODENWALD, JJ.

ORDER
PER CURIAM.
The mother, Jennifer Marie Miller, appeals from the judgment terminating her parental rights to her children, K.A.P., B.A.M., and D.J.M. A written opinion would have no precedential value. We have furnished the parties with a memorandum, for their information only, explaining the reasons for our decision. We affirm the trial court's judgment. Rule 84.16(b).